Citation Nr: 1540937	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-40 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to an initial rating higher than 10 percent prior to September 2014 and higher than 50 percent thereafter for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2009, March 2010, and February 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for high blood pressure, as aggravated by PTSD, was raised by a statement received August 1, 2014.   A statement received February 11, 2014, raised the issues of entitlement to service connection for retroperitoneal fibrosis, giant cell arteritis, and renal cancer.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a skin condition is REMANDED to the AOJ for additional development.


FINDINGS OF FACT

1.  The Veteran's hearing loss incepted during active duty service due to acoustic trauma experienced during combat.

2.  His PTSD manifests with social and occupational impairment with deficiencies in most areas.  

3.  His PTSD precludes him from obtaining and maintaining substantial gainful activity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(d) (2015); Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

2.  The criteria for a 70 percent rating for PTSD have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2015).

3.  The criteria for a TDIU starting from September 2009 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations in conjunction with his claims, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service Connection

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement). See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a). 

When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  38 U.S.C.A. § 1154(b) (West 2014).  This presumption may be rebutted only by clear and convincing evidence.  Id. 

The Veteran served as a radio operator in Vietnam, and was exposed to acoustic trauma, including landmine explosions.  The Board finds that he was in and around combat operations. 

The Veteran is currently diagnosed with bilateral hearing loss.  He has alleged it is a result of acoustic trauma from operations in Vietnam, and that he has had the symptoms since service.  A fellow soldier has submitted letter attesting to noticing the Veteran's hearing loss symptoms while still in Vietnam.  Acoustic trauma due to combat has been accepted as satisfying the in-service disease or injury element of claims for service-connected hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012); Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  Based on his service records, the evidence submitted by the Veteran, and by applying 18 U.S.C.A. § 1154(b), the Board concludes that the Veteran sustained an acoustic injury during combat operations.

The September 2014 and April 2009 VA examiners opined that hearing loss is not related to service because he had normal hearing upon separation. 

As the Veteran alleges hearing loss that both was caused by and has existed since combat operations, the Board must consider his combat experiences in resolving the issue of service connection.  38 U.S.C.A. § 1154(b); Reeves, supra.  The negative VA medical opinions are inadequate for adjudicatory purposes, as normal hearing upon separation is not necessarily fatal to a claim for service connection for hearing loss.  Hensley, supra; Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Further, neither addressed his assertions that he has had hearing loss symptoms since serving in Vietnam, which the Board find to be probative.  Accordingly, the Board finds that "clear and convincing" evidence has not been produced to rebut the presumption under 38 U.S.C.A. § 1154(b), and service connection for hearing loss is granted.

Increased rating for PTSD

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's PTSD is rated as 10 percent disabling prior to September 2014 and as 50 percent disabling thereafter.  He argues that it should be rated at least 50 percent for the period prior to September 2014, and generally alleges that he is entitled to an even higher rating.  

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411 (2015).
A 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.  Id.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a) (2015).

After review of the evidence, the Board is in agreement with the Veteran's arguments, and finds that he is entitled to a 70 percent rating for PTSD for the entire period under consideration (that is, since the effective date of service connection in September 2009), because he has occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.130.  The Veteran has extreme anxiety, which limits his abilities to take part in any activities.  He "always" worries about "everything."  For example, he was very concerned about the Ebola virus, and whether active duty soldiers would be dispatched to help with the epidemic, and then bring the virus to VA facilities.  He has frequent panic attacks.  He declines medication to treat his symptoms because he is scared of having a bad reaction.  He is also scared that medication might cause him to lose awareness of his surroundings, which he finds dangerous because he is alone.  He has chronic depression, resulting in isolative behaviors, withdrawal, loss of interest in activities, low energy, and poor sleep.  He also has chronic PTSD symptoms, including recurrent hypervigilance, irritability, and anger.  He has no close friends, and has never married.  He reports that he has dated over the years, but finds it difficult to relate and be around people for long.  Consequently, he is both very lonely and frequently bored.  He is resistant to even get a pet or a service animal, because the animal would eventually die and he does not want to deal with that loss.  He has a "nihilistic outlook" as well as anhedonia, but is unwilling and unable to change his behaviors due to low emotional resources and low frustration tolerance.  He would rather cope with his "ongoing predictable misery" than change something that might make his situation worse.  He is unable to adapt to stressful situations and has an employment history of many short-term positions over the years, none more than two or three years.

The Board does not find that his PTSD results in total occupational and social impairment.  Id.  He has complained of irritability and anger, but there is no evidence that he has reacted violently or had trouble with the law due to his outbursts.  Although his anxiety causes him to decline medication therapy, there is no evidence that he is refusing other treatment for his mental health symptoms (indeed, he fairly regularly seeks therapy) or refusing treatment for other health problems.  His judgment is fair.  He is able to handle his own funds.  He has indicated, and his records also show, that he has had some suicidal ideation, but these thoughts have not resulted in a plan, and have been found to be passive.  He has not ever attempted suicide.  He has always been oriented to person, time, and place; his thoughts have been coherent and logical.  Thus, while his symptoms are severe, the Board does not find them to be totally disabling.

The Board does not find that referral for extraschedular consideration is warranted, as his symptoms are contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App, 111 (2008).  His PTSD symptoms are rated based on the extent of social and occupational impairment they cause.  The symptoms that are listed under the criteria applicable to DC 9411 serve as mere examples of the type and degree of the symptoms, and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Thus, all of his symptoms are contemplated by the Rating Schedule, and were taken into consideration when assigning a 70 percent rating.  The Veteran has alleged that his PTSD aggravates his hypertension, and a claim for service connection has been referred for that issue, as reflected above.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Similarly, the Board does not find that the collective impact of his disabilities require referral for extraschedular consideration.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  He is service-connected for PTSD, tinnitus, and, as of this decision, hearing loss.  After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  The Veteran is service connected for PTSD, which is 70 percent disabling as of September 2009, and tinnitus, which is 10 percent disabling as of October 2008.  His hearing loss has not yet been rated, but he has a combined rating of 70 percent since September 2009, which meets the schedular requirements for the assignment of a TDIU.  

The question that remains, then, is whether the Veteran's service-connected disabilities precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record shows the Veteran has not worked since 1999.  He has attributed this to his PTSD and hearing loss.  While his hearing loss has undoubtedly impacted his ability to engage in substantially gainful employment, the Board finds that his PTSD symptoms have precluded gainful employment for the entire period on appeal.  The evidence shows he is unable to adapt to stressful environments, and has difficulty establishing relationships.  He has extreme anxiety and suspiciousness, truncated concentration and increased distractibility.  His symptoms are found to have caused him to be unable to maintain employment in the past.  Accordingly, a TDIU is granted.


ORDER

Service connection for hearing loss is granted.

A 70 percent rating for PTSD is granted for the entire period on appeal.

A TDIU is granted for the entire period on appeal.


REMAND

In regard to the Veteran's claim for service connection for a skin condition, another VA examination should be scheduled.  The October 2014 VA examination report is not adequate for adjudicatory purposes.  The Veteran has submitted copies of letters he wrote while in Vietnam, in which he complains of having rashes on his legs that were not resolving with treatment.  He has asserted that he has had recurrent keratosis that have had to be removed, which are in the same location as the rashes he had in service.  The October 2014 VA examiner indicated the Veteran had a verruca, and that a seborrheic keratosis had been removed and resolved in the 1990s.  His records show that he had a verrucoid keratosis in 2009.  More recent records suggest that the removed lesions have been found to be cancerous.  His statements and this evidence must be addressed.  




Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his skin, and make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any skin condition, to include recurrent verrucas and verrucoid keratosis, is related to service.  The examiner is asked to review the record prior to the examination and to conduct a complete examination.

The examiner is asked to elicit a detailed history from the Veteran regarding his symptomatology during and since service, and is advised that the record contains letters he wrote home wherein he describes having rashes.  He has also asserted that he sought and received treatment that was not effective.  The examiner is advised that his STRs are not complete but that the NPRC has advised that further searches would be futile.  The examiner is further advised that absence of treatment records is not dispositive of the question.  

The examiner is asked to conduct a search of the literature regarding the Veteran's diagnoses and their relationship to any "herbicide" (as opposed to restricting the search for a relationship to "Agent Orange").

The examiner's opinion regarding a relationship to service must be supported with explanatory rationale, including citation to evidence in the record and medically accepted knowledge.  

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


